DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 12/20/2021, Claim(s) 1 is amended; Claim(s) 10-18 are withdrawn; and Claim(s) 4 is cancelled.  The currently pending claims are Claims 1-3 and 5-18.  
	Based on applicants’ remarks and amendments (e.g. the element contents), the 102 rejections based on Tan, Lin, Sundara Valles and/or Ahn are withdrawn.  However, they are not found persuasive regarding the obviousness rejection based on Lin and the 103 rejections are updated and maintained.  
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
	Claim 2: Lin discloses the graphene having different structural and chemical features such as graphene oxide and pristine platelet (¶12-18, 86 and 101).
	Claim 7: Lin discloses the alternating layers feature (¶20-22 and 102-105).
	Claim 9: Lin discloses various metals such as copper and nickel (¶20-21).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 2 above, and further in view of Tan.
The Lin reference discloses the claimed invention but does not explicitly disclose the feature of the zeta potential being greater than 25 mV. In an analogous art, the Tan reference discloses graphene having a zeta potential of 40-70 mV and the criterion of increased stability at a zeta potential greater than 30 mv (pg 18/26-38).  One of ordinary skill in the art would have recognized that applying the known technique of Tan to the teachings of Lin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems for the benefit gain of increased stability.
Response to Arguments
Applicant’s arguments, see pp 7, filed 12/20/2021, with respect to the anticipation rejections based on Tan, Lin, Sundara Valles and/or Ahn have been fully considered and are persuasive.  The 102 rejections based on Tan, Lin, Sundara Valles and/or Ahn have been withdrawn. 
Applicant's arguments filed 12/20/2021 regarding the obviousness rejections have been fully considered but they are not persuasive.
Applicant argues that Lin does not disclose the atomic % carbon range (pp 8).
	The examiner respectfully notes that graphene is made of carbon atoms as defined by Lin “[…] “graphene sheets” means a material comprising one or more planar sheets of bonded carbon atoms that are densely packed in a hexagonal crystal lattice in which carbon atoms are bonded together through strong in-plane covalent bonds, and further containing an intact ring structure throughout a majority of the interior” (¶12). Further, Lin discloses “ […] non-carbon elements comprise 0 to 25 weight % of graphene sheets” (¶12).  The C atoms content is implied as the % content to arrive at 100% when added to the non-carbon element content; thus, Lin teaches a 
Applicant argues the unexpected results of Table 1 based on the C, N and O content and disparity (pp 9).
	The examiner respectfully disagrees. In order to overcome the prima facie case of obviousness for the numerical range claim limitation, the applicant may show (1) criticality or unexpected result of the range, (2) the prior art teaches away from the claim or (3) a pertinent secondary factors to rebut the rejection under 35 USC 103. MPEP 2144.05. Here, the applicant intends to show criticality or unexpected result of increased conductivity/lower sheet resistance. However, it is noted that the instant claims are not commensurate with the showing of Table 1 since the claimed ranges are broader than the ranges of Table 1 and there is no indication that that the extrapolation of the narrower ranges would lead to the same unexpected results. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Thus, the declaration has been found insufficient to overcome the rejections and the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764